Filed 1/29/21 P. v. Garcia CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E072792

 v.                                                                      (Super.Ct.No. INF1800497)

 ROBERT ANTHONY GARCIA,                                                  OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John M. Davis, Judge.

Affirmed in part, sentence vacated and remanded with directions.

         Arielle Bases, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A Sevidal and Eric A.

Swenson, Deputy Attorneys General, for Plaintiff and Respondent.

         A jury convicted Robert Anthony Garcia of one count of making a criminal threat

(Pen. Code, § 422; count 1; unlabeled statutory citations are to this code), three counts of


                                                             1
being a felon in possession of a firearm (§ 29800; counts 3-5), and one count each of

exposing an assault weapon for sale (§ 30600, subd. (a); count 6), possession of an

assault weapon (§ 30605, subd. (a); count 7), being a felon in possession of ammunition

(§ 30305, subd. (a)(1)), exposing a high-capacity magazine for sale (§ 32310, subd. (a)),

possession of metal knuckles (§ 21810), and misdemeanor resisting a peace officer

(§ 148; count 2). In a bifurcated proceeding, the trial court found true the allegation that

Garcia served one prior prison term. Garcia was sentenced to 12 years four months in

state prison.

          On appeal, Garcia argues that (1) the criminal threats conviction is not supported

by substantial evidence, (2) the speech forming the basis of his criminal threats

conviction is constitutionally protected, (3) one of his sentences for possessing an assault

weapon (counts 5 & 7) should be stayed under section 654, (4) the trial court erred by

failing to state reasons for imposing consecutive sentences, (5) the one-year prior prison

term enhancement should be stricken, and (6) the trial court erred by failing to consider

his ability to pay various fines, fees, and assessments. We agree about the prison prior

and remand for resentencing. We therefore do not address Garcia’s other claimed errors

about sentencing because the trial court can address them at resentencing. We otherwise

affirm.

                                       BACKGROUND

          On February 21, 2017, Garcia was convicted of a felony. He thereafter was placed

on postrelease community supervision. One of the terms of his community supervision

prohibited him from possessing firearms.


                                               2
       In June 2017, California Highway Patrol (CHP) officer John G. was assigned to

the Coachella Valley Violent Task Force (task force), which was a gang and violent

crime task force composed of members of various law enforcement agencies.1 Members

of the task force were responsible for monitoring and conducting searches of people on

community supervision, parole, and probation.

       On June 20, 2017, officer John and other members of the task force conducted a

search of Garcia’s residence, looking for firearms. One of the task force members had

been monitoring Garcia’s Facebook page and noticed that Garcia “had been posting some

stuff involving guns.” In conducting the search, officers located three firearms—a .22-

caliber revolver, a .22-caliber rifle, and a .25-caliber semiautomatic handgun. The

firearms were found in Garcia’s brother’s bedroom, which was not locked. Two of the

firearms were in a lockbox. Officers seized all three firearms because Garcia had access

to them. Garcia was not, however, found to have violated the terms of his community

supervision.

       While officer John was at Garcia’s residence, he wore a vest with “CHP” printed

on the back. Garcia asked officer John whether he was a CHP officer, which officer John

confirmed. Garcia remarked that he was interested in becoming a CHP officer. Officer

John explained that convicted felons are ineligible.

       Sometime after the search of his residence, Garcia posted on Facebook: “‘The

cops broke into my brother’s safe and stole three guns under his name. Hashtag, dirty


1      We refer to the victim by his first name, with or without last initials, to preserve
his anonymity. (Cal. Rules of Court, rule 8.90(b).) No disrespect is intended.

                                              3
cops. What can you do?’” In the following Facebook post, Garcia stated: “‘On my life

Ima [sic] try and take a cop’s life. If I die, fuck it, I did it for freedom and for you guys to

own firearms and to protect your’s [sic] guys [sic] family. Cops are not here to help

hashtag.’”

       When he posted those statements, Garcia was in the process of attempting to

become a CHP cadet. CHP applicants are required to befriend the CHP on Facebook.

The CHP did not conduct background checks on applicants until after applicants

completed a written test and a physical agility test. Garcia was scheduled to perform the

physical agility test on June 24, 2017. On June 23, 2017, a CHP recruiter was reviewing

Garcia’s Facebook page and noticed Garcia’s Facebook posts about law enforcement and

also found photographs of Garcia with various weapons, including brass knuckles with

spikes, a sawed-off shotgun, an “AR-15,” and a handgun. The recruiter reported what he

found to the CHP’s investigative services unit, which in turn contacted and involved

members of the task force, including officer John, who had conducted the prior search of

Garcia’s residence.

       The same night that the recruiter noticed the Facebook posts a combined team of

12 law enforcement officials went to Garcia’s residence. The officers wanted to

apprehend Garcia immediately because they were concerned that “something could go

really bad” if Garcia attended his scheduled physical agility test the next day. Officer

John considered the Facebook post about “tak[ing] a cop’s life” to be a threat to all law

enforcement personnel. He also believed the threat particularly targeted those law

enforcement officers in the area, like himself, who had conducted the search of Garcia’s


                                               4
residence. That post caused officer John to be “very concerned” and afraid. Officer John

confirmed that he felt “more uniquely targeted” by the post because of his interaction

with Garcia during the prior search, which contributed to his being fearful. Officer John

did not take any steps to protect himself or his family as a result of Garcia’s statement.

Officer John explained that he did not take any extra steps to protect his family in part

because his “family is always protected because they know how to use firearms” and also

because law enforcement was able to detain Garcia and take him into custody on the

same night that officer John learned of the threat.

       That night, Garcia was detained and arrested at his residence. Garcia did not have

a weapon on him, and no weapons were discovered in his residence. Officers were not

able to search underneath the trailer because of a barking dog who was there. Officers

seized Garcia’s computer. The contents of the computer were downloaded, and officers

searched Garcia’s Facebook account.

       Officers discovered numerous Facebook messages, posts, and comments in which

Garcia advertised various firearms and ammunition for sale, including an AR-15.

Garcia’s Facebook account also included numerous photographs of Garcia inside his

residence holding the same AR-15.

       Garcia referenced other assault weapons in comments he made on Facebook. In

one statement, Garcia said, “‘All right. Let me get the money, like, in two weeks because

I got, like, two . . . AR-15s that I have built.’” The officer testified that this comment was

relevant to all of the offenses about the AR-15 (counts 5, 6, & 7). In another message,

Garcia commented, “‘Yes, I’m going to sell it to one of my homies. Then I’m going to


                                              5
have five AR-15s for sale.’” He also commented on June 3, 2017, that, “I got like 2

AR15s that[] I have built.” In another message on May 31, 2017, accompanying a

photograph of Garcia with “the AR style platform,” Garcia commented, “‘I sold it, but I

have another one for $750.’”

                                         DISCUSSION

A.     Criminal Threat

       Garcia was convicted of making a criminal threat based on the language contained

in the first sentence of this Facebook post: “‘On my life Ima [sic] try and take a cop’s

life. If I die, fuck it, I did it for freedom and for you guys to own firearms and to protect

your’s [sic] guys [sic] family. Cops are not here to help hashtag.’” (Italics added.) He

contends that there was not sufficient evidence to support numerous elements of his

criminal threats conviction. He also claims that his speech constituted protected political

speech. All of his contentions lack merit.

       To convict a defendant of making criminal threats under section 422, the

prosecution must prove the following five elements: “‘(1) that the defendant “willfully

threaten[ed] to commit a crime which will result in death or great bodily injury to another

person,” (2) that the defendant made the threat “with the specific intent that the

statement . . . is to be taken as a threat, even if there is no intent of actually carrying it

out,” (3) that the threat—which may be “made verbally, in writing, or by means of an

electronic communication device”—was “on its face and under the circumstances in

which it [was] made, . . . so unequivocal, unconditional, immediate, and specific as to

convey to the person threatened, a gravity of purpose and an immediate prospect of


                                                6
execution of the threat,” (4) that the threat actually caused the person threatened “to be in

sustained fear for his or her own safety or for his or her immediate family’s safety,” and

(5) that the threatened person’s fear was “reasonabl[e]” under the circumstances.”’ (In re

George T. (2004) 33 Cal.4th 620, 630 (George T.), quoting People v. Toledo (2001) 26

Cal.4th 221, 227-228 (Toledo); § 422, subd. (a).) “‘[T]he determination whether a

defendant intended his [or her] words to be taken as a threat . . . can be based on all the

surrounding circumstances and not just on the words alone. The parties’ history can also

be considered as one of the relevant circumstances.’” (People v. Butler (2000) 85

Cal.App.4th 745, 754 (Butler); People v. Culbert (2013) 218 Cal.App.4th 184, 190

(Culbert).)

       The parties disagree about the applicable standard of review. Relying on George

T., supra, 33 Cal.4th at page 634, Garcia argues that we should independently review the

record because of his claim that his speech amounted to constitutionally protected

political hyperbole. In George T., our Supreme Court held that “a reviewing court should

make an independent examination of the record in a section 422 case when a defendant

raises a plausible First Amendment defense to ensure that a speaker’s free speech rights

have not been infringed by a trier of fact’s determination that the communication at issue

constitutes a criminal threat.” (Id. at p. 632.) The People counter that independent

review is not applicable here because Garcia’s First Amendment claim is not plausible.

Because Garcia raises a First Amendment claim and because the level of review does not

affect the outcome of our determination, we independently review the record without

resolving the parties’ dispute on this point.


                                                7
       Independent review in this context is not synonymous with de novo review.

(George T., supra, 33 Cal.4th at p. 634.) We do not conduct an “‘original appraisal’” of

all of the evidence. (Ibid.) We apply independent review only to those factual findings

that implicate the First Amendment, such as a finding that the underlying speech

constituted a true threat and therefore was unprotected by the First Amendment. (Ibid.)

“Because the trier of fact is in a superior position to observe the demeanor of witnesses,

credibility determinations are not subject to independent review, nor are findings of fact

that are not relevant to the First Amendment issue.” (Ibid.) Our review of factual

findings that do not pertain to the constitutional nature of the speech at issue, such as the

“sufficiency of the evidence to support the jury’s finding on intent[, are] determined

according to the usual substantial evidence standard.” (People v. Lopez (2015) 240

Cal.App.4th 436, 447.)

       Under the substantial evidence standard of review, we review “‘“the entire record

in the light most favorable to the prosecution to determine whether it contains evidence

that is reasonable, credible, and of solid value, from which a rational trier of fact could

find [the elements of the crime] beyond a reasonable doubt.”’” (George T., supra, 33

Cal.4th at pp. 630-631.) “‘“‘If the circumstances reasonably justify the trier of fact’s

findings, the opinion of the reviewing court that the circumstances might also be

reasonably reconciled with a contrary finding does not warrant a reversal of the

judgment.’”’” (Id. at p. 631.)




                                              8
       In sum, we generally review the sufficiency of the evidence supporting the

criminal threats conviction under the substantial evidence standard, and we independently

analyze whether Garcia’s statement was constitutionally protected.

       Garcia argues that there is not sufficient evidence that he intended his Facebook

post to be taken as a threat, because he claims that there is not sufficient evidence that the

alleged threat was directed at a specific person or persons, which he claims the plain

language of section 422 requires. In support of his claim, however, Garcia focuses

exclusively on the words of the threat. He assumes that because the threat did not

identify a specific victim by name, there is not sufficient evidence that Garcia specifically

intended the statement to be taken as a threat by a specific individual. However, in

determining whether Garcia intended that his words be taken as a threat, the jury could

consider “‘all the surrounding circumstances and not just . . . [his] words alone.’”

(Butler, supra, 85 Cal.App.4th at p. 754.) The jury was so advised by CALCRIM No.

1300, which, as given to the jury, instructed: “In deciding whether a threat was

sufficiently clear, immediate, unconditional, and specific, consider the words themselves,

as well at the surrounding circumstances.”

       Garcia relies on Toledo, supra, 26 Cal.4th at page 235, for his argument that the

statutory language requires that the threat identify a specific person or persons. But the

Supreme Court did not mandate any such requirement in Toledo. Instead, Toledo

expressly acknowledged that the threat determination includes an assessment of the

surrounding circumstances in which the threat was made: “[A] defendant can be found to

have committed the crime of attempted criminal threat only if he or she acts with the


                                              9
specific intent to make the very kind of threat—that is, a threat that ‘on its face and in the

circumstances in which it is made is so unequivocal, unconditional, immediate and

specific as to the person threatened as to convey a gravity of purpose and imminent

prospect of execution’—to which section 422 applies.” (Toledo, at p. 232.)

       One reasonable inference that the jury could draw from the surrounding

circumstances in which Garcia made the statement here is that Garcia intended his

statement to be taken as a threat toward officer John specifically. Garcia posted on

Facebook that he was going to attempt to “take a cop’s life” immediately after officer

John and other members of an interagency task force searched Garcia’s residence and

seized his brother’s firearms. When the search was conducted, Garcia specifically

remarked on the fact that officer John was a CHP officer. The jury could reasonably

infer that Garcia’s threat was made in response to that search and seizure because of the

timing of the threat and because in Garcia’s immediately preceding Facebook post Garcia

complained about “dirty cops,” whom he accused of stealing his brother’s firearms. In

addition, when Garcia posted both of those statements on Facebook, he was Facebook

friends with the CHP. The jury could reasonably infer from this evidence that Garcia was

aware that the CHP had access to his posts. Given that Garcia was simultaneously

applying to become a CHP cadet, the jury also could reasonably infer that Garcia was

aware when he made the post that the CHP was monitoring his Facebook page.

Furthermore, Garcia was scheduled to take a physical agility test with the CHP within

days of making the statement on Facebook. The jury therefore could reasonably infer

that Garcia intended to implement his plan at that appointment, when he would have


                                              10
access to “cops.” Under these circumstances, although the threat to “take a cop’s life”

did not specifically mention members of the task force or officer John, the jury could

reasonably infer that Garcia’s post about taking “a cop’s life” specifically targeted officer

John—the CHP officer whom Garcia accused of participating in the theft of his brother’s

weapons.

       Garcia also argues that “[t]here is no evidence appellant intended to communicate

a threat to any law enforcement officer, let alone any specific law enforcement officer.”

(See § 422, subd. (a); George T., supra, 33 Cal.4th at p. 630.) On the contrary, the jury

could reasonably infer that Garcia intended that his threat be conveyed to officer John

based on his Facebook friendship with the CHP. From that friendship, the jury could

reasonably infer that Garcia intended that his threat be seen by the CHP. Furthermore,

given that officer John had participated in the search of Garcia’s residence and the

alleged theft of Garcia’s brother’s firearms, about which Garcia expressed frustration, the

jury could reasonably infer that Garcia intended that whoever saw the post from the CHP

would convey the threat to officer John. There consequently was sufficient evidence

from which the jury could conclude that Garcia intended his threat to be conveyed to

officer John.

       Garcia’s reliance on People v. Felix (2001) 92 Cal.App.4th 905 (Felix) for the

contrary conclusion is misplaced. In Felix, the Court of Appeal concluded that there was

insufficient evidence that the defendant intended that his threats be conveyed to the

victim. (Id. at p. 913.) “‘When we decide issues of sufficiency of evidence, comparison

with other cases is of limited utility, since each case necessarily depends on its own


                                             11
facts.’” (People v. Casares (2016) 62 Cal.4th 808, 828 (Casares), overruled on another

ground in People v. Dalton (2019) 7 Cal.5th 166, 214.) In any event, the facts here bear

no resemblance to the situation in Felix. There, the defendant told a jail psychologist

during a private therapy session that he was going to kill his former girlfriend. But there

was no evidence that the defendant knew that his therapist was obliged to warn the

intended victim or otherwise thought his statement would be conveyed to his former

girlfriend. (Felix, supra, at pp. 908-909, 913-915.) Here, by contrast, Garcia did not

communicate his threat under the auspices of a confidential and private communication.

Rather, he posted his threat on Facebook while he was Facebook friends with the CHP.

       Garcia also contends that his words, “On my life Ima [sic] try and take a cop’s

life” at most constituted an “emotional outburst” or an “angry rant,” and not a threat.

Section 422 “is not violated by mere angry utterances or ranting soliloquies, however

violent.” (People v. Teal (1998) 61 Cal.App.4th 277, 281.) Instead, the statute “targets

only those who try to instill fear in others.” (Felix, supra, 92 Cal.App.4th at p. 913.)

However, “‘[i]t is the circumstances under which the threat is made that give meaning to

the actual words used. Even an ambiguous statement may be a basis for a violation of

section 422.’” (Culbert, supra, 218 Cal.App.4th at p. 190.)

       Under the circumstances in which Garcia stated that he was going to “try and take

a cop’s life,” the jury could reasonably conclude that Garcia’s Facebook post was a

criminal threat and not merely an angry rant. This was not “a vague threat of retaliation

without prospect of execution.” (In re Ricky T. (2001) 87 Cal.App.4th 1132, 1138.)

Given that Garcia was Facebook friends with the CHP, had access to numerous firearms


                                             12
according to his other Facebook activity, and was scheduled within days to take a test

with the CHP, and given Garcia’s awareness of officer John’s employment with the CHP,

there was substantial evidence that Garcia intended his statement to be taken by officer

John as a death threat and not merely an angry utterance. (People v. Orloff (2016) 2

Cal.App.5th 947, 953-954 (Orloff).)

       In support of his argument that his post was “more akin to an angry rant or an

emotional outburst than a threat,” Garcia relies on numerous cases in which reviewing

courts have concluded that the communications in those cases were not threats. (George

T., supra, 33 Cal.4th at p. 638; In re Ryan D. (2002) 100 Cal.App.4th 854, 862 (Ryan D.);

Felix, supra, 92 Cal.App.4th at p. 915.) Again, “comparison with other cases is of

limited utility” when we decide issues of sufficiency of the evidence. (Casares, supra,

62 Cal.4th at p. 828.) That is particularly so here because Garcia does not explain how

any of those cases are similar to Garcia’s statement and the circumstances under which it

was made. Nor do we see any similarity.

       Two of those cases—George T. and Ryan D.—involved artistic expressions by

minor students (a poem and a painting). In George T., the minor’s poem stated that the

protagonist could become the next school shooter and did “not state that the protagonist

plans to kill students.” (George T., supra, 33 Cal.4th at p. 636.) In Ryan D., a minor

submitted to his art class a painting depicting him shooting the police officer who had

cited him for marijuana possession a month earlier. (Ryan D., supra, 100 Cal.App.4th at

pp. 858-859.) The court concluded that the painting itself was ambiguous partly because

it was not accompanied by any words, “on the painting or otherwise, such as ‘this will be


                                            13
you.’” (Id. at p. 864.) Here, unlike the communications in either George T. or Ryan D.,

Garcia expressed an unequivocal plan to attempt to kill a law enforcement officer, even if

it resulted in Garcia’s own death. Nothing about the statement “‘Ima [sic] try and take a

cop’s life’” is ambiguous. George T. and Ryan D. are therefore dissimilar.

       Felix is also distinguishable. In Felix, while the defendant was in jail, he confided

to a psychologist during a private session that he “‘he was thinking about how he was

going to kill [his ex-girlfriend] once he was released from jail.’” (Felix, supra, 92

Cal.App.4th at p. 909.) The prosecution did not present any evidence about the context

in which the remarks were made, such as “what preceded them, why [the defendant]

made them, whether they were in response to therapy, or what [the defendant] wanted

[the psychologist] to do about them.” (Id. at p. 914.) The court concluded that

“[b]ecause the prosecution did not adequately prove the factual setting involving [the

defendant’s] remarks, it did not show whether his words were the product of therapy,

ranting soliloquies, or a crime.” (Ibid.) In contrast, the circumstances surrounding

Garcia’s post support and even amplify the nature and gravity of the threat to “take a

cop’s life.” Garcia had a particular grievance against officer John, had access to firearms,

and had an impending appointment with the CHP.

       Garcia also maintains that the record does not contain substantial evidence that his

statement caused officer John to be in “sustained reasonable fear.” The argument

conflates components of the two separate elements in section 422 related to the victim’s

fear. (George T., supra, 33 Cal.4th at p. 630.) “Sustained” refers to the amount of time

that the victim experiences fear. For purposes of section 422, sustained has been defined


                                             14
as “a period of time that extends beyond what is momentary, fleeting, or transitory.”

(People v. Allen (1995) 33 Cal.App.4th 1149, 1156.) Although Garcia asserts that there

was not sufficient evidence that officer John’s fear was sustained, Garcia does not

support that assertion with any argument addressing whether officer John experienced

fear for the requisite length of time. Instead, Garcia’s argument challenges the

sufficiency of the evidence that officer John was in fear at all and that the fear was

reasonable.

       In support of his contention that officer John was not actually in fear, Garcia

highlights all of officer John’s testimony about his belief that the threat targeted all law

enforcement officers. While officer John did repeatedly testify that he believed that the

threat targeted all law enforcement officers, officer John also confirmed that he thought

the threat specifically targeted him because of his participation in the task force’s search

of Garcia’s residence. Officer John also testified that he was in fear because Garcia’s

post specifically targeting him. Thus, it is irrelevant whether officer John also believed

that the post was about law enforcement generally—he also believed that he was

specifically targeted by Garcia’s threat, and he was in fear as a result of that belief. The

record therefore contains sufficient evidence that officer John feared for his own safety.

We do not consider whether other evidence in the record “might also reasonably be

reconciled with a contrary finding.” (People v. Albillar (2010) 51 Cal.4th 47, 60.)

       Garcia further maintains that officer John’s failure to take any extra precautions to

secure his own or his family’s safety demonstrates that officer John was not in actual fear

as a result of the threat. Officer John explained that he did not take any extra steps to


                                              15
protect his family in part because his “family is always protected because they know how

to use firearms” and also because law enforcement was able to detain Garcia and take

him into custody on the same night that officer John learned of the threat. Given the

swiftness of law enforcement’s response to the threat and officer John’s belief about his

family’s ability to protect themselves, the jury could reasonably infer that officer John’s

failure to take extra precautions to ensure his safety or the safety of his family did not

show that he was not fearful.

       Garcia also contends that the evidence was insufficient to show that officer John’s

fear was reasonable. He points out that “no other officer expressed fear of being

threatened personally by the post” and that another member of the task force who was

part of the previous raid of Garcia’s residence testified that he thought that the threat was

made toward all law enforcement officers in general and not anyone in particular. Garcia

does not provide any citations to any testimony at trial in support of that proposition.

With respect to his claim about what the other member of the task force purportedly

thought about the post, Garcia cites testimony at the preliminary hearing from a law

enforcement officer who did not testify at trial. We do not consider testimony from the

preliminary hearing in assessing the sufficiency of the evidence at trial.

       In any event, substantial evidence shows that officer John’s fear of Garcia was

reasonable under the circumstances. Because Garcia’s Facebook posts about “dirty cops”

who “stole” his brother’s firearms and the subsequent post expressing his intention to

“take a cop’s life” appeared after the task force’s search of Garcia’s residence, it was

reasonable for officer John to infer that the threat to “take a cop’s life” referred to the task


                                              16
force that searched Garcia’s residence. It was likewise reasonable for officer John to

infer that Garcia was targeting officer John in particular, given Garcia’s apparent interest

in officer John’s employment with the CHP during the search and Garcia’s scheduled

appointment with the CHP. Garcia thus threatened to “take a cop’s life” before a

scheduled appointment with the law enforcement agency that employed officer John after

accusing the officers who searched his home, which included officer John, of stealing his

brother’s firearms. In addition, officer John knew from Garcia’s voluminous posts and

comments on Facebook that Garcia likely had access to firearms, including assault

weapons. “A reasonable trier of fact could find that . . . [officer John’s] fear for his safety

‘was “reasonabl[e]” under the circumstances.’” (Orloff, supra, 2 Cal.App.5th at p. 953.)

       Finally, we reject Garcia’s contention that his speech amounted to constitutionally

protected political hyperbole because he purportedly was making “a political statement in

support of [S]econd [A]mendment rights.” Garcia failed to raise any First Amendment

defense during the trial of this matter, so the argument is forfeited. (People v. Clayburg

(2012) 211 Cal.App.4th 86, 93 [argument that restraining order violated First

Amendment forfeited on appeal because it was not raised in the trial court].) In any

event, Garcia claims that his speech is similar to the speech in Watts v. United States

(1969) 394 U.S. 705, 706-707 (Watts) which the United States Supreme Court found to

be political hyperbole. In Watts, a protestor attending a public rally was convicted of

threatening the President by saying to a small group of other attendees, “‘If they ever

make me carry a rifle the first man I want to get in my sights is L.B.J.’” (Id. at p. 706.)

Noting that the defendant’s language had been conditional and that his listeners had


                                              17
laughed, the Court concluded that the statement was constitutionally protected “political

hyperbole” and did not qualify as “a true ‘threat.’” (Id. at p. 708.) Watts explained that

the speech “was ‘a kind of very crude offensive method of stating a political opposition

to the President.’” (Ibid.)

       Garcia’s does not explain how his communication threatening to “take a cop’s

life” was similar to the protected speech in Watts, and we see no similarity. Garcia

cannot immunize the statement that he was going to “try and take a cop’s life” by

invoking the Second Amendment right to bear arms as his reason for doing so. Unlike

the speech in Watts, Garcia’s remark was not made in the context of a political rally or in

the context of any political dialogue or exchange. Nor was it conditional. Instead,

Garcia, who had access to firearms, threatened to “take a cop’s life” days before a

scheduled appointment with law enforcement officers. The threat also was not made to a

small group of other individuals but rather was posted on Facebook while Garcia was

Facebook friends with officer John’s employer. Under these circumstances, we conclude

that Garcia’s communication amounted to a true threat and was not just “‘a kind of very

crude offensive method of stating a political opposition’” that is constitutionally

protected. (Watts, supra, 394 U.S. at p. 708.)

       For all of the foregoing reasons, we conclude that there was sufficient evidence

supporting Garcia’s conviction for making a criminal threat, and the First Amendment

did not protect Garcia’s threat.




                                             18
B.     Section 654—Double Punishment

       Garcia contends that one of his sentences for counts 5 and 7 (felon in possession

of a firearm, to wit, an AR-15 (§ 29800)) and possession of an assault weapon (§ 30605,

subd. (a)) should be stayed because those convictions purportedly are based on

possession of the same weapon. The contention lacks merit.

       Section 654 “‘prohibits multiple punishment for the same “act or omission.”’”

(People v. Correa (2012) 54 Cal.4th 331, 337.) “‘Whether a course of criminal conduct

is divisible and therefore gives rise to more than one act within the meaning of section

654 depends on the intent and objective of the actor. If all of the offenses were incident

to one objective, the defendant may be punished for any one of such offenses but not for

more than one.’” (Id. at p. 336.) However, a defendant may be punished for each

offense, “[i]f he [or she] entertained multiple criminal objectives which were independent

of and not merely incidental to each other . . . even though the violations shared common

acts or were parts of an otherwise indivisible course of conduct.” (People v. Beamon

(1973) 8 Cal.3d 625, 639.)

       “In the absence of any reference to [section 654] during sentencing, the fact that

the court did not stay the sentence on any count is generally deemed to reflect an implicit

determination that each crime had a separate objective.” (People v. Tarris (2009) 180

Cal.App.4th 612, 626 (Tarris).) We will uphold the trial court’s express or implied

finding that a defendant harbored a separate intent and objective for each offense if the

finding is supported by substantial evidence. (Id. at pp. 626-627.) “We review the trial

court’s determination in the light most favorable to the [People] and presume the


                                            19
existence of every fact the trial court could reasonably deduce from the evidence.”

(People v. Jones (2002) 103 Cal.App.4th 1139, 1143.)

       The convictions for counts 5 and 7 are based on Garcia’s possession of an assault

weapon on different days—June 23, 2017, and May 30, 2017. The only photographic

evidence of Garcia holding an assault weapon was of Garcia holding the same AR-15.

From this, Garcia deduces that the assault weapon possession convictions were based on

his possession of the same assault weapon, which he maintains amounts to a single act

with a single objective and thus requires that one of his sentences be stayed under section

654. (See People v. Spirlin (2000) 81 Cal.App.4th 119, 130-131.)

       The People counter that section 654 does not apply because there was substantial

evidence that Garcia possessed more than one assault weapon, which supports the trial

court’s implied finding that Garcia harbored a separate intent and objective for each of

the assault weapon possession counts. We agree. The photographs of Garcia holding the

AR-15 were not the only evidence presented about Garcia’s possession of assault

weapons. In numerous Facebook comments, Garcia referred to possessing more than one

AR-15. One of those messages accompanied a photograph of Garcia holding an AR-15

and was made on May 31, 2017—in between the dates for the two assault weapons

possession offenses. He indicated that he had sold the weapon in the photograph but had

another one for sale. In addition, on June 3, 2017, Garcia commented that he had two

AR-15s that he had built. Given this evidence of Garcia’s possession of more than one

assault weapon in between the two dates of conviction for counts 5 and 7, substantial

evidence supports the trial court’s implied finding that Garcia harbored a separate intent


                                            20
and objective for each of the assault weapon possession offenses. We therefore conclude

that the trial court’s failure to stay the sentences imposed for the assault weapon

possession offenses (counts 5 & 7) is supported by substantial evidence.

       We reject Garcia’s request that we remand the case for the trial court to make

explicit findings about whether Garcia’s sentences for counts 5 and 7 are actually based

on his possession of different assault weapons. He maintains that such a remand is

necessary to ensure that he “is not being punished twice for the same offense in violation

of section 654.” The trial court is not required to make express findings under section

654. (Tarris, supra, 180 Cal.App.4th at p. 626.)

C.     Sentencing Issues

       Garcia raises numerous issues related to sentencing. He argues that (1) the trial

court improperly failed to state its reasons for imposing consecutive sentences; (2) the

trial court erred by failing to determine whether Garcia had the ability to pay the imposed

fines, fees, and assessments; and (3) his one prior prison term enhancement should be

stricken in light of Senate Bill No. 136. The People agree about the prior prison term

enhancement. They also do not dispute that the trial court erred in failing to provide a

statement of reasons for the consecutive sentences. Instead, the People argue that Garcia

forfeited his argument about the statement of reasons and that any error was harmless.

The People also request, however, that we remand for resentencing instead of just

striking the one-year prior prison term enhancement. We agree that remand for

resentencing is appropriate. Because we must remand the matter for resentencing and

because we agree that the trial court erred by failing to provide a statement of reasons for


                                             21
imposing consecutive sentences, we need not address the additional arguments raised

about sentencing.

       Effective January 1, 2020, while this appeal was pending, Senate Bill No. 136

(2019-2020 Reg. Sess.) (Stats. 2019, ch. 590) amended section 667.5, subdivision (b), to

restrict imposition of the one-year prior prison term enhancement to sexually violent

offenses. (§ 667.5, subd. (b).) Garcia’s underlying conviction, for which the trial court

imposed the one-year enhancement, was not a sexually violent offense. The parties agree

and this court has already held that Senate Bill No. 136 applies retroactively to those like

Garcia whose sentences were not final when Senate Bill No. 136 became effective.

(People v. Chubbuck (2019) 43 Cal.App.5th 1, 13-14.) We consequently order the trial

court to strike the one-year prior prison term enhancement.

       For the misdemeanor resisting arrest conviction (§ 148), the trial court imposed a

one-year sentence to run concurrently. As the People correctly observe, that term could

instead have been imposed to run consecutively to the terms for the felony convictions.

(People v. Brown (2016) 247 Cal.App.4th 1430, 1433-1436.) Consequently, because the

trial court did not impose the maximum sentence possible, “we remand the matter for

resentencing to allow the court to exercise its sentencing discretion in light of the

changed circumstances.” (People v. Jennings (2019) 42 Cal.App.5th 664, 682; People v.

Buycks (2018) 5 Cal.5th 857, 893.) The sentence imposed on resentencing may not

exceed the original aggregate sentence. (People v. Jones (1994) 24 Cal.App.4th 1780,

1783-1784; People v. Hanson (2000) 23 Cal.4th 355, 357-358.)




                                             22
       Our remand for resentencing eliminates the need for us to consider whether

Garcia’s remaining arguments concerning sentencing succeed in showing prejudicial

error. We agree with Garcia that the trial court erred by failing to state its reasons for

imposing consecutive sentences. (§ 1170, subd. (c) [“The court shall state the reasons for

its sentence choice on the record at the time of sentencing”]; Cal. Rules of Court, rule

4.406(b)(5); People v. Bejarano (1981) 114 Cal.App.3d 693, 704.) But we need not

determine whether the error was harmless. At resentencing, the trial court will have

another opportunity to state its reasons for imposing consecutive sentences. In addition,

Garcia will have the opportunity to present evidence and argument concerning his ability

to pay any fines, fees, and assessments.

                                       DISPOSITION

       The sentence is vacated, the trial court is directed to strike the one-year prior

prison enhancement under section 667.5, subdivision (b), and the matter is remanded for

resentencing. The trial court shall forward the amended abstract of judgment to the

California Department of Corrections and Rehabilitations. In all other respects, the

judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 MENETREZ
                                                                                             J.

We concur:

SLOUGH
                Acting P. J.
FIELDS
                           J.


                                              23